DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 10, it is unclear if “a processor” should refer back to “a signal processor” in claim 1.  For purposes of examination, “a processor” in claim 10 is interpreted as “the signal processor”.
4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 11, it is unclear what is 
5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “close” in claim 14 is a relative term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaka (US2015/0234148) in view of Sasaki (US2016/0248967).
Regarding claim 1, Kusaka discloses, except for the limitations italicized below, A camera module (fig. 1-8), comprising: 
an image sensor (“212” in fig. 1; “An image sensor 212” in par. [0046]) comprising multiple photosensitive pixels (“310” and “311” in fig. 4; fig. 5; “FIG. 5 indicates the arrangement with which color filters are disposed at the image-capturing pixels 310 and the focus detection pixels 311 in FIG. 4” in par. [0057]); 
a diffraction structure (“112” in fig. 3; “10” in fig. 8; par. [0056], [0060], [0061]) covering a part of the multiple photosensitive pixels (fig. 2, 4) and configured to disperse incident rays irradiating to the part of the multiple photosensitive pixels into diffraction rays with different phases incident to one or more of the part of the multiple photosensitive pixels (fig. 3; par. [0054]-[0056]); and 
(“214” in fig. 1) configured to acquire a first sensing signal corresponding to a photosensitive pixel that does not receive the diffraction rays for generating a 2D image (“S170”-“S190” in fig. 15; “the body drive control device 214 generates image data by processing the image signals provided from the image sensor 212” in par. [0050]; par. [0092]-[0093]), and acquire a second sensing signal corresponding to the diffraction rays for generating 3D information (“S120”-“S135” in fig. 15; “the body drive control device 214 executes the image shift detection operation processing” in par. [0088]).
Sasaki teaches, in the same field of endeavor of a camera module with a pupil-division phase detection method (par. [0002]), generating 3D information (“301” in figure 3; par. [0045]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusaka with the teaching of Sasaki in order to improve camera operation.
Regarding claim 2, the combined references of Kusaka and Sasaki disclose The camera module according to claim 1, wherein Kusaka discloses the diffraction structure comprises a plurality of diffraction regions, and each diffraction region covers one or more photosensitive pixels (“101”-“103” in fig. 2; par. [0053]; “311” and “321” in fig. 17; par. [0121]).
Regarding claim 3, the combined references of Kusaka and Sasaki disclose The camera module according to claim 2, wherein Kusaka discloses the diffraction regions are separated from each other, causing any one of the one or more photosensitive pixels to only receive the diffraction rays formed in one diffraction region (fig. 2, 3, 17).
Regarding claim 4, the combined references of Kusaka and Sasaki disclose The camera module according to claim 2, wherein Kusaka discloses the multiple photosensitive pixels constitute a photosensitive pixel array, and the plurality of diffraction regions are uniformly distributed above the photosensitive pixel array (fig. 17).
Regarding claim 5, the combined references of Kusaka and Sasaki disclose The camera module according to claim 2, wherein Kusaka discloses the multiple photosensitive pixels constitute a photosensitive pixel array, and a central region of the photosensitive pixel array has a higher distribution density of diffraction regions than an edge region of the photosensitive pixel array (fig. 2, 4).
Regarding claim 6, the combined references of Kusaka and Sasaki disclose The camera module according to claim 1, wherein Kusaka discloses the diffraction structure comprises a diffraction lens or a diffraction film (“micro-lens” in par. [0055]).
Regarding claim 7, the combined references of Kusaka and Sasaki disclose The camera module according to claim 1, wherein Kusaka discloses the camera module further comprises a color filter covering at least some of the multiple photosensitive pixels (fig. 5; “38” in fig. 7, 8); wherein, the diffraction structure is located between the multiple photosensitive pixels and the color filter, or the diffraction structure is located at a side of the color filter away from the multiple photosensitive pixels (fig. 5; “38” in fig. 7, 8).
Regarding claim 8, Kusaka discloses An electronic device (fig. 1), wherein the combined references of Kusaka and Sasaki disclose comprising the camera module according to claim 1 (see rejection of claim 1 above).
Regarding claim 9, the combined references of Kusaka and Sasaki disclose The electronic device according to claim 8, wherein Kusaka discloses at least one of a front (par. [0135]).
Regarding claim 10, the combined references of Kusaka and Sasaki disclose, except for the limitations italicized below, The electronic device according to claim 8, wherein Kusaka discloses further comprising: a processor configured to acquire the first sensing signal and the second sensing signal outputted by the camera module to generate the 2D image according to the first sensing signal (“214” in fig. 1; par. [0045]) and generate the 3D information according to the second sensing signal.
Sasaki teaches, in the same field of endeavor of a camera module with a pupil-division phase detection method (par. [0002]), generating 3D information (“301” in figure 3; par. [0045]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusaka with the teaching of Sasaki such that a processor is configured to generate 3D information according to the second sensing signal.  The motivation would be to improve camera operation.
Regarding claim 11, Kusaka discloses, except for the limitations italicized below, A processing method applied to an electronic device comprising a camera module (fig. 1-8), wherein the camera module comprises: 
an image sensor (“212” in fig. 1; “An image sensor 212” in par. [0046]) comprising multiple photosensitive pixels (“310” and “311” in fig. 4; fig. 5; “FIG. 5 indicates the arrangement with which color filters are disposed at the image-capturing pixels 310 and the focus detection pixels 311 in FIG. 4” in par. [0057]); 
(“112” in fig. 3; “10” in fig. 8; par. [0056], [0060], [0061]) covering a part of the multiple photosensitive pixels (fig. 2, 4) and configured to disperse incident rays irradiating to the part of the multiple photosensitive pixels into diffraction rays with different phases incident to one or more of the part of the multiple photosensitive pixels (fig. 3; par. [0054]-[0056]); and 
a signal processor (“214” in fig. 1) configured to acquire a first sensing signal corresponding to a photosensitive pixel that does not receive the diffraction rays for generating a 2D image (“S170”-“S190” in fig. 15; “the body drive control device 214 generates image data by processing the image signals provided from the image sensor 212” in par. [0050]; par. [0092]-[0093]), and acquire a second sensing signal corresponding to the diffraction rays for generating 3D information (“S120”-“S135” in fig. 15; “the body drive control device 214 executes the image shift detection operation processing” in par. [0088]),
the processing method comprising: 
acquiring the first sensing signal (“S170”-“S190” in fig. 15; “the body drive control device 214 generates image data by processing the image signals provided from the image sensor 212” in par. [0050]; par. [0092]-[0093]) and the second sensing signal outputted by the camera module (“S120”-“S135” in fig. 15; “the body drive control device 214 executes the image shift detection operation processing” in par. [0088]); 
generating the 2D image according to the first sensing signal (“S170”-“S190” in fig. 15; “the body drive control device 214 generates image data by processing the image signals provided from the image sensor 212” in par. [0050]; par. [0092]-[0093]); and 
generating the 3D information according to the second sensing signal.
Sasaki teaches, in the same field of endeavor of a camera module with a pupil-division phase detection method (par. [0002]), generating 3D information (“301” in figure 3; par. [0045]-[0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kusaka with the teaching of Sasaki such that a processor is configured to generate 3D information according to the second sensing signal.  The motivation would be to improve camera operation.
Regarding claim 12, the combined references of Kusaka and Sasaki disclose The method according to claim 11, wherein Kusaka discloses the generating the 2D image according to the first sensing signal comprises: processing the first sensing signal and the second sensing signal to generate the 2D image (par. [0093]).
Regarding claim 13, the combined references of Kusaka and Sasaki disclose The method according to claim 11, wherein Kusaka discloses the generating the 2D image according to the first sensing signal comprises: conducting signal compensation to photosensitive pixels receiving the diffraction rays according to the first sensing signal, and processing a derived signal through the signal compensation and the first sensing signal to generate the 2D image (par. [0047], [0123]).
Regarding claim 14, the combined references of Kusaka and Sasaki disclose The method according to claim 11, wherein Sasaki discloses the generating the 3D information according to the second sensing signal comprises: generating the 3D (par. [0045]-[0053]).
Regarding claim 15, Kusaka discloses An electronic device (fig. 1), comprising: 
a processor (“214” in fig. 1; par. [0045]); and 
a memory for storing instructions executable by the processor (“219” in fig. 1; par. [0046]); wherein the combined references of Kusaka and Sasaki disclose the processor implements the method according to claim 11 by executing the instructions (see rejection of claim 11 above).
Regarding claim 16, Kusaka discloses A computer readable storage medium storing a computer instruction thereon (“219” in fig. 1; par. [0046], wherein the combined references of Kusaka and Sasaki disclose the instruction is executed by a processor to implement the method according to claim 11 (see rejection of claim 11 above).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667